Exhibit 10.16

 

COMMUTATION AND RELEASE AGREEMENT

 

This Commutation and Release Agreement (this “Agreement”), dated as of April 28,
2004, as made by and between WESTCHESTER FIRE INSURANCE COMPANY (the “Company”)
and ASSURED GUARANTY RE OVERSEAS LTD. (formerly ACE Capital Re Overseas Ltd.)
(the “Reinsurer”).

 

WHEREAS, the parties hereto have entered into that that certain (i) Reinsurance
Agreement, effective as of January 1, 2001, between the Company and the
Reinsurer and attached hereto as Exhibit A and (ii) Facultative Certificate (No.
2001-1) evidencing an Intercompany Facultative Reinsurance pursuant to
Reinsurance Agreement, effective as of January 1, 2001, between the Company and
the Reinsurer and attached hereto as Exhibit B (collectively, the “Reinsurance
Agreement”);

 

WHEREAS, the parties hereto desire fully and finally to settle and commute all
of their respective past, present and future right, title, interest and
obligations in, to and under the Reinsurer Agreement.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.  Commutation Payment.     On May 3, 2004, the Reinsurer shall
transfer to the Company, in accordance with the written instructions of the
Company, the assets identified on Schedule 1 hereto.

 

Section 2.  Mutual Release.     (a)     Upon transfer of the assets identified
in Section 1 hereof and effective as of May 1, 2004, the Company hereby
irrevocably and fully and finally releases the Reinsurer (and its predecessors,
parents, affiliates, agents, officers, directors, shareholders, successors and
assigns) from any and all of its past, present and future right, title, interest
and obligations in, to and under the Reinsurance Agreement (of any nature
whatsoever, whether now existing, hereafter arising or contingent or whether
known or unknown), it being the intention of the parties that this release
operate as a full and final settlement of any and all current and future
obligations and liabilities of the Reinsurer to the Company under the
Reinsurance Agreement.

 

(b)     Subject to the release by the Company of the Reinsurer as provided in
Section 2(a) above and effective as of May 1, 2004, the Reinsurer hereby
irrevocably and fully and finally releases the Company (and its predecessors,
parents, affiliates, agents, officers, directors, shareholders, successors and
assigns) from any and all of its past, present and future right, title, interest
and obligations in, to and under the Reinsurance Agreement (of any nature
whatsoever, whether now existing, hereafter arising or contingent or whether
known or unknown), it being the intention of the parties that this release
operate as a full and final settlement of any and all current and future
obligations and liabilities of the Company under the Reinsurer Agreement.

 

Section 3.  Successors and Assigns.     The rights, duties and obligations set
forth herein shall inure to the benefit of and be binding upon any and all
predecessors, successors, affiliates, officers, directors, employees, parents,
subsidiaries, stockholders, liquidators, receivers and assigns of the parties
hereto.

 

--------------------------------------------------------------------------------


 

Section 4.  Representations.     Each of the parties hereto represents and
warrants that: (a) it is a corporation in good standing in its place of
domicile; (b) the execution of this Agreement by it is fully authorized; (c) the
person executing this Agreement on behalf of it has the necessary and
appropriate authority to do so; and (d) there are no pending agreements,
transactions or negotiations to which it is a party that would render this
Agreement or any part hereof void, voidable or unenforceable.

 

Section 5.  Entire Agreement.     This Agreement contains the entire agreement
between the parties respecting the subject matter hereof and supersedes all oral
statements and prior writings with respect thereto.

 

Section 6.  Further Assurances.     Each party hereto shall, at any time and
from time to time after the first date written above, upon request of any other
party hereto, do, execute, acknowledge and deliver, or cause to be done,
executed, acknowledged and delivered, all such further acts, instruments,
assignments and assurances as may be reasonably required in order to carry out
the intent of this Agreement.

 

Section 7.  Governing Law.     This Agreement shall be governed by New York law,
without regard to its conflict of laws doctrine.

 

Section 8.  Amendment; Waiver.     This Agreement may be terminated, modified or
amended only by a writing signed by each of the parties.  Any term of this
Agreement may be waived by the party that is entitled to the benefit thereof. 
Any waiver shall be in writing and shall be executed by an executive officer of
the party granting the waiver.

 

Section 9.  Counterparts.     This Agreement may be executed in any number or
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

[The next page is the signature page.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of each of the parties as of the date first above written.

 

 

ASSURED GUARANTY RE OVERSEAS LTD.

 

By:

/s/ Pauletle Hurst

 

 

Name: Pauletle Hurst

 

Title: Assistant Secretary

 

 

WESTCHESTER FIRE INSURANCE COMPANY

 

By:

/s/ Francis W. McDonnell

 

 

Name: Francis W. McDonnell

 

Title: Treasurer

 

 

Chase Commutation Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

REINSURANCE AGREEMENT

 

Effective:  January 1, 2001

 

between

 

Westchester Fire Insurance Company

New York, New York

(the “Company”)

 

and

 

ACE Capital Re Overseas Ltd.

Hamilton, Bermuda

(the “Reinsurer”)

 

Preamble

 

Whereas, the Reinsurer will be assuming facultative reinsurance from the Company
on lines of business for which the Company is duly licensed under Section 1113
and Section 4102(c) of the Insurance Laws of the State of New York; and

 

Whereas, by this Agreement, the Company wishes to cede to the Reinsurer and the
Reinsurer is willing to assume reinsurance on a facultative basis on certain
Policies to be underwritten by the Company, in an amount and limit to be
determined on a policy-by-policy basis; and

 

Whereas, the Reinsurer and the Company intend to execute and deliver all of the
Facultative Certificates in accordance with terms and conditions of this
Agreement.

 

Now Therefore, in consideration of the mutual covenants hereinafter contained
and upon the terms and conditions hereinafter set forth, the Company and
Reinsurer agree as follows:

 


ARTICLE I - INTERCOMPANY FACULTATIVE REINSURANCE


 


1.1  THE COMPANY HEREBY CEDES AS REINSURANCE TO THE REINSURER AND THE REINSURER
HEREBY ACCEPTS AS REINSURANCE FROM THE COMPANY THE SHARE OF EACH POLICY THAT IS
SPECIFIED AND AGREED TO BY THE PARTIES IN A FACULTATIVE CERTIFICATE (SUCH
REINSURANCE IS REFERRED TO INDIVIDUALLY AND COLLECTIVELY HEREIN AS “INTERCOMPANY
FACULTATIVE REINSURANCE”).  THE TERMS OF EACH INTERCOMPANY FACULTATIVE
REINSURANCE (INCLUDING, WITHOUT LIMITATION, THE PREMIUM, RETENTION AND LIMITS
THEREOF) WILL BE DETERMINED BY THE COMPANY AND THE REINSURER ON A
POLICY-BY-POLICY BASIS AND EVIDENCED BY A DULY EXECUTED FACULTATIVE CERTIFICATE
BETWEEN THE REINSURER AND THE COMPANY.  IN ALL CASES, COMPANY AND REINSURER
HEREBY ACKNOWLEDGE THAT A FULL-TIME EMPLOYEE OR OFFICER OF COMPANY WILL RETAIN
FINAL DECISION MAKING AUTHORITY WITH RESPECT TO ALL REINSURANCE CEDED HEREUNDER.


 


1.2  ON EACH INTERCOMPANY FACULTATIVE REINSURANCE, THE REINSURER AGREES TO
REIMBURSE THE COMPANY FOR ITS SHARE OF THE FOLLOWING:

 

--------------------------------------------------------------------------------


 


1.2.1                        ALL LOSS PAYMENTS MADE BY THE COMPANY ON THE POLICY
CEDED PURSUANT TO SUCH INTERCOMPANY FACULTATIVE REINSURANCE; AND


 


1.2.2                        ALLOCATED LOSS EXPENSE WITH RESPECT TO SUCH POLICY.


 


1.3  SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS OF THIS AGREEMENT, THE
INTERCOMPANY FACULTATIVE REINSURANCE PROVIDED WITH RESPECT TO A POLICY CEDED
HEREUNDER SHALL BE IN EFFECT CONCURRENTLY WITH SUCH POLICY, UNLESS OTHERWISE
PROVIDED IN THE FACULTATIVE CERTIFICATE RELATING TO SUCH POLICY.  TO THE EXTENT
OF ITS INTEREST, THE REINSURER SHALL FOLLOW THE FORTUNES OF THE COMPANY IN ALL
MATTERS COMING WITHIN THE SCOPE OF THIS AGREEMENT, WHICH SHALL BE LIBERALLY
CONSTRUED.


 


ARTICLE II - COMMENCEMENT AND TERMINATION


 


2.1  THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE DATE HEREOF AND SHALL REMAIN IN
EFFECT UNLESS TERMINATED IN ACCORDANCE WITH THIS ARTICLE.


 


2.2  EITHER PARTY TO THIS AGREEMENT MAY ELECT TO TERMINATE ITS PARTICIPATION IN
THIS AGREEMENT ON THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO THE OTHER PARTY.


 


2.3  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, ANY PARTY MAY
TERMINATE THIS AGREEMENT IMMEDIATELY UPON WRITTEN NOTICE TO THE OTHER PARTY IN
THE EVENT THAT THE OTHER PARTY (I) BECOMES INSOLVENT OR BANKRUPT, OR ADMITS IN
WRITING ITS INABILITY TO PAY ITS DEBTS AS THEY BECOME DUE, OR MAKES AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR APPLIES FOR OR CONSENTS TO THE
APPOINTMENT OF A TRUSTEE OR RECEIVER FOR THE MAJOR PART OF ITS PROPERTY;
(II) BECOMES THE SUBJECT OF BANKRUPTCY, REORGANIZATION, REARRANGEMENTS,
INSOLVENCY OR LIQUIDATION PROCEEDINGS, OR OTHER PROCEEDINGS FOR RELIEF OF
CREDITORS AND SUCH PROCEEDINGS ARE NOT STAYED OR DISCHARGED WITHIN NINETY (90)
DAYS AFTER BEING COMMENCED; (III) IS ACQUIRED BY ANOTHER ENTITY, UNLESS SUCH
ACQUIRING ENTITY IS WHOLLY OWNED, DIRECTLY OR INDIRECTLY, BY ACE LIMITED;
(IV) FAILS TO OBTAIN OR MAINTAIN ANY LICENSES, PERMITS OR OTHER QUALIFICATIONS
THAT ARE REQUIRED BY LAW TO FULFILL ITS OBLIGATIONS UNDER THIS AGREEMENT AND
SUCH FAILURE REMAINS UNCURED AFTER FIFTEEN (15) DAYS; OR (V) COMMITS
ABANDONMENT, FRAUD OR WILLFUL MISCONDUCT IN CONNECTION WITH THE PROVISION OF
SERVICES UNDER THIS AGREEMENT.


 


2.4  TERMINATION OF THIS AGREEMENT SHALL NOT RELIEVE EITHER PARTY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT UP TO THE EFFECTIVE DATE OF TERMINATION. 
FURTHER, TERMINATION OF THIS AGREEMENT SHALL NOT RELIEVE EITHER PARTY OF ITS
OBLIGATIONS WITH RESPECT TO POLICIES CEDED HEREUNDER PRIOR TO THE EFFECTIVE DATE
OF TERMINATION OF THIS AGREEMENT.


 


2.5  NOTWITHSTANDING THE FOREGOING, IF ANY LAW OR REGULATION OF THE FEDERAL OR
STATE OR LOCAL GOVERNMENT OF ANY JURISDICTION IN WHICH THE COMPANY OR REINSURER
IS DOING BUSINESS SHOULD RENDER THE ENFORCEMENT OF THIS AGREEMENT, IN WHOLE OR
IN PART, ILLEGAL WITHIN A GIVEN JURISDICTION, THE AFFECTED PARTY MAY, UPON
WRITTEN NOTICE TO THE OTHER PARTY, SUSPEND, ABROGATE, OR AMEND THIS AGREEMENT
INSOFAR AS IT APPLIES TO SUCH JURISDICTION, TO THE EXTENT NECESSARY TO COMPLY
WITH SUCH LAW OR REGULATION.  SUCH CANCELLATION, SUSPENSION, ABROGATION OR
AMENDMENT OF THIS AGREEMENT SHALL IN NO WAY AFFECT ANY OTHER PORTION THEREOF.

 

2

--------------------------------------------------------------------------------


 


ARTICLE III - OTHER REINSURANCE


 

The Company is permitted, but not required, to purchase facultative and/or
treaty reinsurance on business subject to this Agreement.

 


ARTICLE IV - DEFINITIONS


 

The following terms have the respective meanings set forth below.  Other terms
are defined elsewhere in this Agreement.

 


4.1  “ALLOCATED LOSS EXPENSE” MEANS EXPENSES ALLOCABLE TO THE INVESTIGATION,
DEFENSE, RESISTANCE TO AND/OR SETTLEMENT OF CLAIMS AND LOSSES, INCLUDING
LITIGATION EXPENSES, INTEREST ON JUDGMENTS AND LEGAL EXPENSES INCURRED IN
CONNECTION WITH COVERAGE QUESTIONS AND LEGAL ACTIONS, INCLUDING DECLARATORY
JUDGMENT ACTIONS, CONNECTED THERETO, BUT EXCLUDING THE NORMAL OFFICE EXPENSES
AND SALARY CHARGES OF REGULAR EMPLOYEES OR OFFICIALS OF THE COMPANY EXCEPT IN
THE CASE OF CLAIM ADJUSTERS OR STAFF ATTORNEYS, AND THEN ONLY WHEN THE TIME
SPENT AND ANY EXPENSES OF THE ADJUSTER OR STAFF ATTORNEY IS DEFINITELY ALLOCABLE
TO A SPECIFIC CLAIM.


 


4.2  “COMPANY” MEANS WESTCHESTER FIRE INSURANCE COMPANY, A NEW YORK DOMESTICATED
INSURANCE COMPANY.


 


4.3  “EFFECTIVE DATE” MEANS THE DATE THIS AGREEMENT TOOK EFFECT AS DESIGNATED IN
THE TITLE ON PAGE 1.


 


4.4  “FACULTATIVE CERTIFICATE” MEANS THE CERTIFICATE TO BE EXECUTED AND
DELIVERED BY THE REINSURER AND THE COMPANY TO EVIDENCE EACH INTERCOMPANY
FACULTATIVE REINSURANCE, WHICH CERTIFICATE SHALL BE SUBSTANTIALLY IN THE FORM OF
EXHIBIT “A” HERETO.


 


4.5  “LOSS” AND “LOSSES” MEANS THE AMOUNT PAID BY THE COMPANY OR FOR WHICH THE
COMPANY HAS BECOME LIABLE TO PAY FOR ANY CLAIM, SETTLEMENT, AWARD, OR JUDGMENT
UNDER A POLICY CEDED HEREUNDER, AFTER MAKING DEDUCTIONS FOR ALL RECOVERIES,
SALVAGES AND SUBROGATIONS ACTUALLY COLLECTED, AND INURING REINSURANCE, WHETHER
COLLECTED OR NOT.


 


4.6  “POLICY” AND “POLICIES” MEAN ANY POLICIES, CONTRACTS, BINDERS OF INSURANCE
OR REINSURANCE ISSUED OR RENEWED BY THE COMPANY.


 


4.7  “REINSURER” MEANS ACE CAPITAL RE OVERSEAS LTD., A BERMUDA INSURANCE
COMPANY.


 


4.8  “REQUIRED AMOUNT” MEANS THE MARKET VALUE OF ASSETS THE REINSURER IS
REQUIRED TO MAINTAIN IN THE TRUST ACCOUNT TO SATISFY PURPOSES (A) THROUGH (C) IN
SECTION 11.8.


 


ARTICLE V - CLAIMS AND LOSS ADJUSTMENT EXPENSES


 


5.1  IN THE EVENT OF A LOSS WHICH IN THE COMPANY’S OPINION IS LIKELY TO GIVE
RISE TO A CLAIM UNDER A FACULTATIVE CERTIFICATE, NOTICE THEREOF SHALL BE GIVEN
TO THE REINSURER.

 

3

--------------------------------------------------------------------------------


 


5.2  THE COMPANY WILL BE THE SOLE JUDGE AS TO WHAT CONSTITUTES A CLAIM OR LOSS
COVERED UNDER THE POLICIES CEDED HEREUNDER AND AS TO THE COMPANY’S LIABILITIES
THEREUNDER.  THE COMPANY SHALL, AT ITS SOLE DISCRETION, ADJUST, INVESTIGATE,
SETTLE, COMPROMISE OR DEFEND ALL CLAIMS AND LOSSES.  ALL LOSS SETTLEMENTS MADE
BY THE COMPANY SHALL BE BINDING UPON THE REINSURER, AND AMOUNTS FALLING TO THE
SHARE OF THE REINSURER SHALL BE PAYABLE BY IT UPON REASONABLE EVIDENCE OF THE
AMOUNT PAID OR TO BE PAID BEING GIVEN BY THE COMPANY.


 


5.3  WHEN REQUESTED BY THE REINSURER, THE COMPANY SHALL PERMIT THE REINSURER, AT
THE EXPENSE OF THE REINSURER, TO BE ASSOCIATED WITH THE COMPANY IN THE DEFENSE
OF ANY CLAIM, LOSS, OR LEGAL PROCEEDING WHICH INVOLVES, OR IS LIKELY TO INVOLVE,
THE REINSURER.


 


ARTICLE VI - SALVAGE AND SUBROGATION


 


6.1  THE COMPANY HEREBY AGREES TO ENFORCE ITS RIGHTS TO SALVAGE OR SUBROGATION
RELATING TO ANY LOSS, A PART OF WHICH LOSS WAS SUSTAINED BY THE REINSURER, AND
TO PROSECUTE ALL CLAIMS ARISING OUT OF SUCH RIGHTS.  IN THE EVENT THE COMPANY
SHALL REFUSE OR NEGLECT TO ENFORCE ITS RIGHTS TO SALVAGE OR SUBROGATION, THE
REINSURER IS AUTHORIZED AND EMPOWERED TO BRING ANY APPROPRIATE ACTION IN THE
NAME OF THE COMPANY OR ITS POLICYHOLDER OR OTHERWISE TO ENFORCE THOSE RIGHTS,
AND THE COMPANY SHALL COOPERATE FULLY WITH THE REINSURER IN ITS EFFORTS TO
ENFORCE THOSE RIGHTS.


 


6.2  THE COMPANY AND THE REINSURER SHALL SHARE IN THE COST AND EXPENSE OF ANY
UNSUCCESSFUL SALVAGE OR SUBROGATION EFFORTS IN THE SAME PROPORTION THAT THE
COMPANY AND THE REINSURER SHARED IN THE LOSS GIVING RISE TO THOSE SALVAGE OR
SUBROGATION EFFORTS.


 


6.3  THE REINSURER SHALL BE CREDITED WITH SUBROGATION AND SALVAGE (I.E.,
REIMBURSEMENT OBTAINED OR RECOVERY MADE BY THE COMPANY, LESS THE ACTUAL COST,
EXCLUDING SALARIES OF OFFICIALS AND EMPLOYEES OF THE COMPANY AND SUMS PAID TO
ATTORNEYS AS RETAINER, OF OBTAINING SUCH REIMBURSEMENT OR MAKING SUCH RECOVERY)
ON ACCOUNT OF CLAIMS AND SETTLEMENTS INVOLVING REINSURANCE HEREUNDER.  WITH
RESPECT TO ALL EXCESS OF LOSS INTERCOMPANY FACULTATIVE REINSURANCE, SUBROGATION
AND SALVAGE SHALL BE USED TO REIMBURSE THE REINSURER FOR ITS PORTION OF THE LOSS
BEFORE BEING USED TO REIMBURSE THE COMPANY FOR ITS PORTION OF THE LOSS UNDER ITS
RETENTION.  WITH RESPECT TO ALL PROPORTIONAL INTERCOMPANY FACULTATIVE
REINSURANCE, SUBROGATION AND SALVAGE SHALL BE SHARED BETWEEN THE COMPANY AND THE
REINSURER IN ACCORDANCE WITH THEIR PROPORTIONATE SHARES.


 


ARTICLE VII - ORIGINAL CONDITIONS


 


7.1  EXCEPT AS OTHERWISE PROVIDED IN A FACULTATIVE CERTIFICATE, ALL INTERCOMPANY
FACULTATIVE REINSURANCE UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE SAME RATES,
TERMS, CONDITIONS AND WAIVERS, AND TO THE SAME MODIFICATIONS AND ALTERATIONS, AS
THE RESPECTIVE POLICIES OF THE COMPANY.


 


7.2  NOTHING HEREIN SHALL IN ANY MANNER CREATE ANY OBLIGATIONS OR ESTABLISH ANY
RIGHTS AGAINST THE REINSURER IN FAVOR OF ANY THIRD PARTY OR ANY PERSONS NOT
PARTIES TO THIS AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


ARTICLE VIII - REPORTS AND REMITTANCES


 

Within thirty (30) days of the last day of each quarter, the Company shall
provide the Reinsurer with such reports as are specified in the Facultative
Certificates.

 

Losses payable under any Intercompany Facultative Reinsurance shall be paid
within the time period specified in the applicable Facultative Certificate.

 


ARTICLE IX - ACCESS TO BOOKS AND RECORDS


 


9.1  THE COMPANY AND THE REINSURER AND THEIR RESPECTIVE DULY AUTHORIZED
REPRESENTATIVES SHALL, AT ALL REASONABLE TIMES, EACH BE PERMITTED ACCESS TO ALL
BOOKS AND RECORDS OF THE OTHER PERTAINING TO THE INTERCOMPANY FACULTATIVE
REINSURANCE WHICH IS ISSUED PURSUANT TO THE PROVISIONS OF THIS AGREEMENT.


 


9.2  REINSURER SHALL KEEP, IN A MANNER AND FORM APPROVED BY COMPANY, ACCURATE
AND COMPLETE BOOKS OF ACCOUNT, RECORDS AND FILES, IN EITHER WRITTEN OR
ELECTRONIC FORM, OF ALL BUSINESS CONDUCTED UNDER AND PURSUANT TO THIS AGREEMENT
(THE “BOOKS AND RECORDS”).


 


9.3  REINSURER AND COMPANY SHALL MAKE ALL OF THE BOOKS AND RECORDS AVAILABLE TO
THE OTHER FOR EXAMINATION AND INSPECTION BY DULY AUTHORIZED REPRESENTATIVES OF
COMPANY OR REINSURER, UPON REASONABLE NOTICE, AT ANY TIME DURING ORDINARY
BUSINESS HOURS.


 


9.4  COMPANY SHALL MAKE ALL OF THE BOOKS AND RECORDS AVAILABLE FOR EXAMINATION
AND INSPECTION BY THE SUPERINTENDENT OF INSURANCE OF THE STATE OF NEW YORK OR
HIS DULY AUTHORIZED REPRESENTATIVES, UPON REASONABLE NOTICE, AT ANY TIME DURING
ORDINARY BUSINESS HOURS.


 


9.5  THE COMPANY AND REINSURER HEREBY ACKNOWLEDGE THAT NOTHING IN THIS AGREEMENT
IS INTENDED TO CHANGE, DIMINISH OR IN ANY WAY MODIFY ITS COMMITMENTS WHICH THE
COMPANY MADE TO THE NEW YORK INSURANCE DEPARTMENT IN CONNECTION WITH ITS
ACQUISITION BY ACE LIMITED, AS SET FORTH IN LETTERS DATED NOVEMBER 14, 1997,
DECEMBER 5, 1997 AND DECEMBER 23, 1997.


 


ARTICLE X - REGULATORY MATTERS


 


10.1  NO SERVICES SHALL BE PROVIDED UNDER THIS AGREEMENT UNLESS THE ENTITY OR
NATURAL PERSON WHO PERFORMS SUCH SERVICES POSSESSES ALL LICENSES, PERMITS AND
OTHER QUALIFICATIONS THAT ARE REQUIRED BY LAW TO PERFORM SUCH SERVICES.


 


ARTICLE XI - SECURITY


 

11.1  The Reinsurer may enter into a trust agreement with the Company (the
“Trust Agreement”) and a Qualified United States Financial Institution (the
“Trustee”) in a form acceptable to the Company and establish a trust account
(the “Trust Account”) for the benefit of the Company with respect to the
liabilities assumed by the Reinsurer hereunder.  The Trust

 

5

--------------------------------------------------------------------------------


 

Agreement shall be in strict compliance with the terms of Regulation 114
promulgated pursuant to the New York Insurance Laws.

 

11.2  The Reinsurer agrees to deposit and maintain in said Trust Account assets
to be held in trust by the Trustee for the benefit of the Company as security
for the payment of the Reinsurer’s obligations to the Company under this
Agreement, as specified in Section 11.8 of this Agreement.  Such assets shall be
maintained in the Trust Account by the Reinsurer as long as the Reinsurer
continues to remain liable for any Policy ceded hereunder as provided in
Section 2.4 of this Agreement.

 

11.3  The Reinsurer agrees that the assets so deposited shall consist only of
cash (United States legal tender), certificates of deposit (issued by a United
States Bank and payable in United States legal tender), and investments of the
types permitted by the New York Insurance Law or any combination of the
previously mentioned.

 

11.4  The Reinsurer, prior to depositing assets with the Trustee, shall execute
all assignments, endorsements in blank, and transfer legal title to the Trustee
of all shares, obligations or any other assets requiring assignments, in order
that the Company, or the Trustee upon direction of the Company, may whenever
necessary negotiate any such assets without consent or signature from the
Reinsurer or any other entity.

 

11.5  The Reinsurer shall deposit into the Trust Account an amount sufficient to
cover the Reinsurer’s obligations to the Company as set forth in Section 11.8 of
this Agreement.

 

11.6  At the end of each quarter, the Company shall determine if the Trust
Account is adequately funded with respect to the Company’s liabilities reinsured
hereunder.  If the Company determines that the Trust Account is not adequately
funded, i.e., the Trust Account contains less than the Required Amount, the
Company shall send the Reinsurer a notice specifying the amount of the
inadequacy and the Reinsurer shall deposit such amount in the Trust Account
within thirty (30) days of receipt of such notice.

 

11.7  All settlements of account under the Trust Agreement between the Company
and the Reinsurer shall be made in cash or its equivalent.

 

11.8  The Company and the Reinsurer agree that the assets in the Trust Account
may be withdrawn by the Company at any time, notwithstanding any other provision
in this Agreement, provided such assets are applied and utilized by the Company
or any successor of the Company by operation of law, including, without
limitation, any liquidator, rehabilitator, receiver or conservator of the
Company, without diminution because of the insolvency of the Company or the
Reinsurer, only for the following purposes:

 

(a)                                  to reimburse the Company for the
Reinsurer’s share of any Losses paid by the Company with respect to Policies
reinsured hereunder, if not otherwise paid by the Reinsurer;

 

(b)                                 to fund an account with the Company in an
amount at least equal to the deduction, for reinsurance retroceded, from the
Company’s liabilities with respect to Policies

 

6

--------------------------------------------------------------------------------


 

reinsured hereunder.  Such account shall include, but not be limited to, amounts
for policy reserves, claims and losses incurred (including losses incurred but
not reported), and unearned premium reserves; and

 

(c)                                  to pay any other amount the Company claims
are due under this Agreement.

 

11.9  The Reinsurer shall have the right to seek the Company’s approval to
withdraw all or any part of the assets from the Trust Account and transfer such
assets to the Reinsurer, provided that:

 

(a)                                  the Reinsurer shall, at the time of
withdrawal, replace the withdrawn assets with other assets of a type permitted
hereunder having a market value equal to the market value of the assets
withdrawn, so as to maintain the Trust Account in the Required Amount, or

 

(b)                                 after such withdrawal and transfer, the
market value of the Trust Account is no less than 102% of the Required Amount.

 

In the event that the Reinsurer seeks the Company’s approval hereunder, the
Company shall not unreasonably or arbitrarily withhold its approval.

 

11.10  In the event that the Company withdraws assets from the Trust Account for
the purposes set forth in Section 11.8 (a) or (b) in excess of actual amounts
required to meet the Reinsurer’s obligations to the Company, or in excess of
amounts determined to be due under Section 11.8 (c), the Company will return
such excess to the Reinsurer, plus interest at the prime (or base) rate of
interest.  In the event of a dispute arising under this Article XI, the
arbitration panel established pursuant to Article XIII of this Agreement shall
have the right to award interest at a rate that is determined to be equitable,
and may award attorney’s fees, arbitration costs and other expenses.

 

11.11  At the option of the Reinsurer, letters of credit meeting the
requirements of New York Insurance Regulation 133 (“Letters of Credit” or, in
the singular, “Letter of Credit”) may be substituted in whole or in part for the
Trust Account.  Any such Letter of Credit will be procured from a Qualified
United States Financial Institution, and may be drawn down at any time by the
Company, only for the purposes set forth in Section 11.8 (a), (b) or (c) of this
Agreement, without diminution because of the insolvency of the Company or the
Reinsurer.  If the Company receives notification of nonrenewal of a Letter of
Credit and if Reinsurer’s entire obligations under this Agreement remain
unliquidated and undischarged ten (10) days prior to such expiration date, the
Company may obtain a cash deposit equal to such obligations, without diminution
because of the insolvency of the Company or Reinsurer, and deposit such amount
in the name of the Reinsurer in any United States bank or trust company, apart
from its general assets, in trust for such uses and purposes as specified in
Section 11.8 of this Agreement.  If the Letter of Credit is drawn down, the
provisions of section 11.8 shall apply to the amount so drawn and the Company
shall immediately return to Reinsurer any amounts drawn down on the Letter of
Credit that are subsequently determined not to be due.

 

7

--------------------------------------------------------------------------------


 

11.12  If Letters of Credit are substituted in whole or in part for the Trust
Account, as permitted by Section 11.11 of this Agreement, there shall be an
adjustment after receipt of each quarterly report to ensure that the collective
security provided by the Trust Account and any such Letters of Credit is equal
to (but not greater or less than) the Required Amount.  If such collective
security is determined to be less than the Required Amount, the Reinsurer,
shall, within thirty (30) days after receipt of notice of such excess, secure
delivery to the Company of an amendment of the Letter of Credit or additional
Letters of Credit, increasing the amount of credit by the amount of such
deficiency.  If such collective security is determined to be more than the
Required Amount, the Company shall, within thirty (30) days after receipt of a
written request from the Reinsurer, release such excess credit by consenting to
an amendment to the Letter or Letters of Credit, reducing the amount of credit
available by the amount of such excess credit.

 

11.13  The issuing bank will have no responsibility whatsoever in connection
with the propriety of withdrawals made by the Company or the disposition of
funds withdrawn, except to ensure that withdrawals are made only upon the order
of properly authorized representatives of the Company.

 


ARTICLE XII - INSOLVENCY


 


12.1  IN THE EVENT OF INSOLVENCY OF THE COMPANY, PAYMENTS UNDER THIS
INTERCOMPANY FACULTATIVE REINSURANCE SHALL BE MADE BY THE REINSURER IMMEDIATELY
UPON DEMAND TO THE CONSERVATOR, LIQUIDATOR, RECEIVER OR STATUTORY SUCCESSOR OF
THE COMPANY, OR TO SUCH OTHER PERSON AS SHALL BE LEGALLY RESPONSIBLE OR ENTITLED
TO RECEIVE SUCH PAYMENTS, ON THE BASIS OF THE LIABILITY OF THE COMPANY UNDER ANY
POLICY CEDED HEREUNDER, WITHOUT DIMINUTION BECAUSE OF THE INSOLVENCY OF THE
COMPANY OR BECAUSE SUCH CONSERVATOR, LIQUIDATOR, RECEIVER OR STATUTORY SUCCESSOR
HAS FAILED TO PAY ALL OR A PORTION OF ANY CLAIMS.  THE FOREGOING SENTENCE SHALL
NOT APPLY TO ANY INTERCOMPANY FACULTATIVE REINSURANCE THE FACULTATIVE
CERTIFICATE FOR WHICH SPECIFIES ANOTHER PAYEE IN THE EVENT OF THE INSOLVENCY OF
THE COMPANY.  IN THE EVENT OF THE COMPANY’S INSOLVENCY, THE CONSERVATOR,
LIQUIDATOR, RECEIVER, OR STATUTORY SUCCESSOR OF THE COMPANY SHALL GIVE THE
REINSURER WRITTEN NOTICE OF THE PENDENCY OF ANY CLAIM AGAINST THE COMPANY
INVOLVING A POLICY CEDED HEREUNDER WITHIN A REASONABLE TIME AFTER SUCH CLAIM IS
FILED IN THE INSOLVENCY PROCEEDING, AND DURING THE PENDENCY OF SUCH CLAIM, THE
REINSURER MAY INVESTIGATE SUCH CLAIM AND INTERPOSE, AT ITS OWN EXPENSE, IN THE
PROCEEDING WHERE THE CLAIM IS TO BE ADJUDICATED ANY DEFENSE OR DEFENSES WHICH IT
MAY DEEM AVAILABLE TO THE COMPANY OR ITS CONSERVATOR, LIQUIDATOR, RECEIVER OR
STATUTORY SUCCESSOR.  SUBJECT TO COURT APPROVAL, THE EXPENSE THUS INCURRED BY
THE REINSURER SHALL BE CHARGEABLE AGAINST THE COMPANY AS PART OF THE EXPENSE OF
LIQUIDATION TO THE EXTENT OF A PROPORTIONATE SHARE OF THE BENEFIT WHICH MAY
ACCRUE TO THE COMPANY SOLELY AS A RESULT OF THE DEFENSE UNDERTAKEN BY THE
REINSURER.


 


ARTICLE XIII - ARBITRATION


 


13.1  ANY DISPUTE OR DIFFERENCE ARISING WITH REFERENCE TO THE APPLICABLE
INTERPRETATION OR EFFECT OF THIS AGREEMENT OR ANY INTERCOMPANY FACULTATIVE
REINSURANCE, OR ANY PART THEREOF, SHALL BE REFERRED TO A BOARD OF ARBITRATION
(THE “BOARD”) OF TWO (2) ARBITRATORS AND AN UMPIRE.

 

8

--------------------------------------------------------------------------------


 


13.2  THE MEMBERS OF THE BOARD SHALL BE ACTIVE OR RETIRED DISINTERESTED OFFICERS
OF INSURANCE OR REINSURANCE COMPANIES.  ONE ARBITRATOR SHALL BE CHOSEN BY THE
PARTY INITIATING THE ARBITRATION AND DESIGNATED IN THE LETTER REQUESTING
ARBITRATION.  THE OTHER PARTY SHALL RESPOND, WITHIN THIRTY (30) DAYS, ADVISING
OF ITS ARBITRATOR.  THE UMPIRE SHALL THEREAFTER BE CHOSEN BY THE TWO (2)
ARBITRATORS.


 


13.3  IN THE EVENT EITHER PARTY FAILS TO DESIGNATE ITS ARBITRATOR AS INDICATED
ABOVE, THE OTHER PARTY IS HEREBY AUTHORIZED AND EMPOWERED TO NAME THE SECOND
ARBITRATOR, AND THE PARTY WHICH FAILED TO DESIGNATE ITS ARBITRATOR SHALL BE
DEEMED TO HAVE WAIVED ITS RIGHT TO DESIGNATE AN ARBITRATOR AND SHALL NOT BE
AGGRIEVED THEREBY.  THE TWO (2) ARBITRATORS SHALL THEN HAVE THIRTY (30) DAYS
WITHIN WHICH TO CHOOSE AN UMPIRE.  IF THEY ARE UNABLE TO DO SO, THE UMPIRE SHALL
BE CHOSEN BY THE MANAGER OF THE AMERICAN ARBITRATION ASSOCIATION WHO SHALL BE A
PERSON MEETING THE QUALIFICATIONS SET FORTH ABOVE.  EACH PARTY SHALL SUBMIT ITS
CASE TO THE BOARD WITHIN ONE (1) MONTH FROM THE DATE OF THE APPOINTMENT OF THE
UMPIRE, BUT THIS PERIOD OF TIME MAY BE EXTENDED BY UNANIMOUS WRITTEN CONSENT OF
THE BOARD.


 


13.4  THE SITTINGS OF THE BOARD SHALL TAKE PLACE IN NEW YORK, NEW YORK, UNLESS
OTHERWISE AGREED IN WRITING BY THE PARTIES.  THE BOARD SHALL MAKE ITS DECISION
WITH REGARD TO THE CUSTOM AND USAGE OF THE INSURANCE AND REINSURANCE BUSINESS. 
THE BOARD IS RELEASED FROM ALL JUDICIAL FORMALITIES AND MAY ABSTAIN FROM THE
STRICT RULES OF LAW.  THE WRITTEN DECISION OF A MAJORITY OF THE BOARD SHALL BE
RENDERED WITHIN SIXTY (60) DAYS FOLLOWING THE TERMINATION OF THE BOARD’S
HEARINGS, UNLESS THE PARTIES CONSENT TO AN EXTENSION.  SUCH MAJORITY DECISION OF
THE BOARD SHALL BE FINAL AND BINDING UPON THE PARTIES BOTH AS TO LAW AND FACT,
AND MAY NOT BE APPEALED TO ANY COURT OF ANY JURISDICTION.  JUDGMENT MAY BE
ENTERED UPON THE FINAL DECISION OF THE BOARD IN ANY COURT OF PROPER
JURISDICTION.


 


13.5  EACH PARTY SHALL BEAR THE FEES AND EXPENSES OF THE ARBITRATOR SELECTED BY
OR ON ITS BEHALF, AND THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE UMPIRE
AS DETERMINED BY THE BOARD.


 


13.6  THE ARBITRATION SECTION OF THIS AGREEMENT SHALL SURVIVE TERMINATION OF
THIS AGREEMENT AND BE DEEMED TO BE AN OBLIGATION OF THE PARTIES WHICH IS
INDEPENDENT OF, AND WITHOUT REGARD TO, THE VALIDITY OF THIS AGREEMENT.


 


ARTICLE XIV - SEVERABILITY


 


14.1  IN THE EVENT ANY PROVISION OF THIS AGREEMENT SHALL BE HELD INVALID OR
UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, SUCH HOLDING SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE ANY OTHER PROVISION OF THIS AGREEMENT.


 


ARTICLE XV – OFFSET


 


15.1  THE COMPANY AND THE REINSURER MAY OFFSET ANY BALANCE(S) OR OTHER AMOUNT(S)
DUE FROM ONE PARTY TO THE OTHER UNDER THIS AGREEMENT OR ANY OTHER REINSURANCE
AGREEMENT HERETOFORE OR HEREAFTER ENTERED INTO BETWEEN THE COMPANY AND THE
REINSURER, WHETHER ACTING AS ASSUMING REINSURER OR CEDING COMPANY; PROVIDED,
HOWEVER, THAT IN THE EVENT OF THE INSOLVENCY OF A PARTY HERETO, OFFSETS SHALL
ONLY BE ALLOWED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 7427 OF THE
INSURANCE LAW OF THE STATE OF NEW YORK.

 

9

--------------------------------------------------------------------------------


 


ARTICLE XVI – MISCELLANEOUS


 


16.1  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.  NEITHER
THIS AGREEMENT NOR ANY RIGHT HEREUNDER MAY BE ASSIGNED BY ANY PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER PARTY AFFECTED THEREBY.


 


16.2  THIS AGREEMENT HAS BEEN MADE PURSUANT TO, AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICTS OF LAWS DOCTRINE.


 


16.3  THIS AGREEMENT (AND ANY WRITTEN AMENDMENTS TO IT) CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.


 


16.4  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED AN ORIGINAL FOR ALL PURPOSES AND ALL OF WHICH SHALL BE DEEMED,
COLLECTIVELY, ONE AND THE SAME INSTRUMENT AND AGREEMENT.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is hereby executed by duly authorized
officers of the parties hereto as of the date first above written.

 

 

WESTCHESTER FIRE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Robert E. Omahne

 

 

 

Name: Robert E. Omahne

 

 

Title: Attorney in Fact

 

 

 

 

 

ACE CAPITAL RE OVERSEAS LTD.

 

 

 

 

 

By:

/s/ Rebecca L. Carne

 

 

 

Name: Rebecca L. Carne

 

 

Title: Director

 

11

--------------------------------------------------------------------------------


 

Exhibit B

 

FACULTATIVE CERTIFICATE

 

EVIDENCING AN

 

INTERCOMPANY FACULTATIVE REINSURANCE

 

PURSUANT TO

 

REINSURANCE AGREEMENT EFFECTIVE JANUARY 1, 2001

 

BETWEEN

 

WESTCHESTER FIRE INSURANCE COMPANY (THE “COMPANY”)

 

AND

 

ACE CAPITAL RE OVERSEAS LTD. (THE “REINSURER”)

 

Facultative Certificate Number:

 

2001-1

 

 

 

Original Insured:

 

Chase Manhattan Automotive Finance Corporation
900 Stewart Avenue
Garden City, New York 11530

 

 

 

Covered Policy:

 

Residual Value Insurance Policy effective as of December 31, 2000 issued by the
Company to the Original Insured, a copy of which is attached hereto as Exhibit
A.

 

 

 

Effective Date of Reinsurance (if different from Covered Policy):

 

 

 

 

 

Expiration Date of Reinsurance (if different from Covered Policy)

 

 

 

 

 

Reinsurance Premium:

 

$84,000,000, payable up front.  The premium is net of the Reinsurer’s share of
all taxes and brokerage.

 

 

 

Ceding Commission:

 

None.

 

 

 

Form of Reinsurance (QS or EOL):

 

Quota share.  For the avoidance of doubt, the Reinsurer is liable for the
Reinsurer’s Quota Share Percentage of the Profit Share Amount (if any), as well
as the Reinsurer’s Quota Share Percentage of Covered Losses (subject, in the
case of Covered Losses, to the Reinsurer’s Limit of Liability).

 

--------------------------------------------------------------------------------


 

Reinsurer’s Quota Share Percentage (if applicable):

 

75%.

 

 

 

Reinsurer’s Attachment Point (if applicable):

 

Covered Losses equal to $280 million.

 

 

 

Reinsurer’s Limit of Liability (if applicable):

 

Covered Losses equal to $165 million.

 

 

 

Location of Risk (if different from Covered Policy):

 

 

 

 

 

Deviations from coverage provided under Covered Policy:

 

 

 

 

 

Reports and Loss Payments:

 

The Company will promptly provide to the Reinsurer copies of all reports
received pursuant to the terms of the Covered Policy.  Covered Losses and Profit
Share Amounts payable by the Reinsurer hereunder shall be paid to or at the
direction of the Company no later than the date such amounts are payable by the
Company to the Original Insured.  The Reinsurer shall pay Allocated Loss
Expenses promptly following receipt of an invoice therefor.

 

 

 

Other Terms:

 

The Company shall not amend the Covered Policy without the prior written consent
of the Reinsurer.

 

The cession evidenced by this Facultative Certificate shall be subject to all
the terms and conditions contained in the Reinsurance Agreement referenced
above.

 

Signed at New York, New York, on behalf of
Westchester Fire Insurance Company

Counter-Signed at Hamilton, Bermuda, on
behalf of ACE Capital Re Overseas Ltd.

 

 

By:

By:

 

 

 

 

Robert E. Omahne

 

/s/ Rebecca  L. Carne

 

Authorized Representative

Authorized Representative

 

 

Date: August 27, 2001

Date: August 23, 2001

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

[g88211kdimage002.gif]

 

WESTCHESTER FIRE INSURANCE COMPANY

1133 Avenue of the Americas

New York, New York 10036

This Policy is issued by the stock insurance company listed above (herein
“Insurer”).

 

FREE TRADE ZONE

 

NOTICE: THESE POLICY FORMS AND THE APPLICABLE RATES ARE EXEMPT FROM THE FILING
REQUIREMENTS OF THE NEW YORK STATE INSURANCE DEPARTMENT.  HOWEVER, SUCH FORMS
AND RATES MUST MEET THE MINIMUM STANDARDS OF THE NEW YORK INSURANCE LAW AND
REGULATIONS.

 

DECLARATIONS

 

Policy No.

CRS D3 407305 3

 

 

Item 1.

Insured:  Chase Manhattan Automotive Finance Corporation Address:  900 Stewart
Avenue, Garden City, New York, 11530

 

 

Item 2.

Policy Period: From 11:59 p.m. on December 31, 2000 until the Final Payment
Date.

(Local time at the address shown in Item 1)

 

 

Item 3.

Limit of Liability:  $220 million in the absolute aggregate excess of $280
million.

 

 

Item 4.

Policy Premium:  $121,000,000

 

 

Item 5.

Endorsements to the General Conditions and Limitations Effective at Inception:
N/A

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its
President and Secretary and countersigned by a duly authorized representative of
the Insurer.

 

 

[g88211kdimage004.gif]

 

[g88211kdimage006.gif]

 

 

POLICY ISSUANCE DATE:

 02/05/01

 

 

 

 

 

/s/ Robert E. Omahne

 

 

 

 

AUTHORIZED REPRESENTATIVE

 

 

 

Attorney in Fact

 

 

2

--------------------------------------------------------------------------------


 

[g88211kdimage002.gif]

 

RESIDUAL VALUE INSURANCE POLICY

 

IN CONSIDERATION OF THE PAYMENT OF THE PREMIUM (AS DEFINED BELOW) AND IN
RELIANCE UPON THE STATEMENTS AND REPRESENTATIONS MADE TO WESTCHESTER FIRE
INSURANCE COMPANY (THE “INSURER”) BY CHASE MANHATTAN AUTOMOTIVE FINANCE
CORPORATION (THE “INSURED”) IN ITS SUBMISSION (AS DEFINED BELOW), AND SUBJECT TO
THE TERMS, CONDITIONS, EXCLUSIONS AND LIMITATIONS CONTAINED HEREIN OR IN ANY
ENDORSEMENTS ADDED HERETO, ALL OF WHICH COLLECTIVELY CONSTITUTE THE “POLICY”,
THE INSURER AND THE INSURED AGREE AS FOLLOWS:

 

ARTICLE 1.  TERM

 

This Policy shall be effective as of 11:59 p.m., Eastern Standard Time, on
December 31, 2000 (the “Effective Date”) and shall continue in force until the
Final Payment Date (as defined below) (the “Term”).

 

ARTICLE 2.  PREMIUM AND ADDITIONAL PREMIUM

 

The premium payable to the Insurer hereunder (the “Premium”) is $121 million. 
The Premium is gross of all taxes and brokerage commissions.  The Premium is
payable on March 5, 2001 (the “Premium Payment Date”).  In the event Covered
Losses exceed $435 million, the Insured will pay to the Insurer, on a funds
withheld basis, an additional premium in the amount of $30 million (the
“Additional Premium”).  The Additional Premium is net of all taxes and gross of
all brokerage commissions.

 

ARTICLE 3.  INSURING CLAUSE

 

The Insurer will pay 100% of Covered Losses in excess of the Attachment Point
subject to the Limit of Liability.

 

ARTICLE 4.  PROFIT SHARING

 

In the event Covered Losses are less than $405 million, the Insurer will pay the
Insured a profit sharing amount equal to the lesser of (i) $125 million or (ii)
$405 million less Covered Losses (the “Profit Sharing Amount”).  The Profit
Sharing Amount will be paid in accordance with Article 7 hereof.

 

ARTICLE 5.  DEFINITIONS

 

The following terms shall have the respective meanings ascribed to them below.

 

--------------------------------------------------------------------------------


 

Actual Maturity Date:

 

With respect to a Returned Vehicle, “Actual Maturity Date” means the date the
Insured receives notification from its authorized agent that it has obtained
possession of the vehicle on behalf of the Insured. With respect to a Purchase
Option Vehicle or a Chase Financed Purchase Option Vehicle, “Actual Maturity
Date” means the date the Insured receives the proceeds from the sale of the
vehicle.

 

 

 

Amortized Value:

 

At any date and with respect to a vehicle that is the subject of a Covered
Lease, the adjusted lease balance specified in the Insured’s LeMans system for
such vehicle at such date, which amount equals the Initial Adjusted Capitalized
Cost less depreciation calculated by the Insured on a monthly basis (as
specified in the Insured’s LeMans system).  The parties acknowledge and agree
that, with respect to Extended Leases, monthly depreciation will be calculated
as follows: (i) the Initial Adjusted Capitalized Cost of the Potentially Covered
Lease minus the amount set forth in the Final Data Base with respect to such
vehicle under the field entitled “Bor-Res-On-Lease” divided by (ii) the original
term of the Potentially Covered Lease.

 

 

 

Attachment Point:

 

$280 million.

 

 

 

Black Book Adjustment

 

 

Amount:

 

The greater of (i) zero or (ii) (A) the difference between (x) the sum of the
Black Book Values one calendar month after the Sales Date for each Returned
Vehicle for which a Black Book Value is available multiplied by 0.99 and (y) the
sum of the Net Realized Values for each Returned Vehicle for which a Black Book
Value is available multiplied by (B) a fraction, the numerator of which is equal
to the aggregate Book Cost on all Returned Vehicles and the denominator of which
is equal to the aggregate Book Cost on all Returned Vehicles for which Black
Book Values are available.

 

 

 

Black Book Value:

 

With respect to a vehicle that is the subject of a Covered Lease, the “average
wholesale” value established by the Black Book Official Used Car Market Guide,
Monthly National Edition, for a vehicle of the same make and model as such
vehicle, without adjustments for options installed by the manufacturer and/or
the automobile dealer.  In the event that Black Book either ceases to exist or
no longer publishes a Monthly National Edition during the Term, the Insured and
Insurer shall mutually agree to another recognized nationally published used car
market guide.

 

 

 

Book Cost:

 

With respect to a vehicle that is the subject of a Covered Lease that has an
Actual Maturity Date which occurs on or after the

 

2

--------------------------------------------------------------------------------


 

 

 

Scheduled Maturity Date, “Book Cost” means Amortized Value at the Actual
Maturity Date.

 

 

 

 

 

With respect to a vehicle that is the subject of a Covered Lease that has an
Actual Maturity Date which occurs prior to the Scheduled Maturity Date, “Book
Cost” means: (i) for a Returned Vehicle, the Amortized Value at the Actual
Maturity Date less an amount equal to the remaining scheduled lease payments;
and (ii) for a Purchase Option Vehicle or a Chase Financed Purchase Option
Vehicle, the Amortized Value at the Actual Maturity Date.

 

 

 

Chase Financed Purchase

 

 

Option Vehicle:

 

A vehicle that is purchased from the Insured pursuant to the purchase option
provision of the related lease contract by either the lessee or a purchaser
other than the lessee, where the financing for such purchase is provided by the
Insured or one of its affiliates.  The sale transaction may take place at a
physical location, via an Internet site, and/or via phone, fax and/or mail.

 

 

 

Covered Lease:

 

Each Potentially Covered Lease that has an Actual Maturity Date occurring no
earlier than 180 days prior to the Scheduled Maturity Date for such Potentially
Covered Lease and no later than 29 days after the Scheduled Maturity Date for
such Potentially Covered Lease (or, if such Potentially Covered Lease is an
Extended Lease, no later than 24 months following the Scheduled Maturity Date
for such Potentially Covered Lease).

 

 

 

Covered Losses:

 

The greater of (i) zero or (ii) (A) the sum of the Book Costs for the Covered
Leases less (B) the sum of the Net Realized Values for the Covered Leases less
(C) the Black Book Adjustment Amount less (D) the Sales Expense Adjustment
Amount; provided, however, that clauses (C) and (D) shall only be considered in
the calculation of Covered Losses performed as of the Final Payment Date.

 

 

 

Disposition Fee:

 

With respect to a Covered Lease, the disposition fee listed on the lease
contract for such Covered Lease, whether or not billed or recovered.

 

 

 

Excess Mileage:

 

With respect to a Covered Lease, the billable excess mileage in accordance with
the lease contract for such Covered Lease, whether or not billed or recovered.

 

 

 

Excess Wear and Tear:

 

With respect to a Covered Lease, the billable excess wear and tear in accordance
with the lease contract for such Covered Lease, whether or not billed or
recovered.

 

3

--------------------------------------------------------------------------------


 

Extended Lease:

 

A Potentially Covered Lease that satisfies the following criteria:  (i) the
Actual Maturity Date is no less than one Month and no greater than 24 Months
following the Scheduled Maturity Date and (ii) the lease payment during such
period remains the same as during the original lease period.

 

 

 

Final Data Base:

 

The electronic file provided to the Insurer by the Insured on January 17, 2001
entitled “GALUIN.zip”, composed of records for 207,147 leases.

 

 

 

Gross Sales Price:

 

With respect to a Returned Vehicle, a Purchase Option Vehicle or a Chase
Financed Purchase Option Vehicle, “Gross Sales Price” means the purchase price
for such vehicle.  For purposes of calculating the Gross Sales Price, every
Returned Vehicle, Purchase Option Vehicle and Chase Financed Purchase Option
Vehicle shall be sold in a commercially reasonable manner appropriate for such
form of sale.

 

 

 

Initial Adjusted Capitalized

 

 

Cost:

 

With respect to a vehicle that is the subject of a Covered Lease, the gross
capitalized cost of such vehicle less any capitalized cost reduction payments
made by or on behalf of the lessee, as specified in the Insured’s LeMans system
at the inception of the Covered Lease.

 

 

 

Insured Losses:

 

The lesser of (i) Covered Losses in excess of the Attachment Point and (ii) the
Limit of Liability.

 

 

 

Limit of Liability:

 

The Insurer shall not pay more than $220 million of Covered Losses.

 

 

 

Month:

 

Month shall mean a 30-day month.

 

 

 

Net Realized Value:

 

With respect to a Purchase Option Vehicle or a Chase Financed Purchase Option
Vehicle, “Net Realized Value” means the Gross Sales Price for such vehicle. 
With respect to a Returned Vehicle, “Net Realized Value” means the Gross Sales
Price for such vehicle plus Excess Mileage, Excess Wear and Tear and Disposition
Fee minus Sales Expenses.  With respect to a vehicle that has a Sales Date that
is more than 90 days after the Actual Maturity Date, “Net Realized Value” means
the Black Book Value two Months after the Actual Maturity Date.

 

 

 

Potentially Covered Lease:

 

Each lease transaction included in the Final Data Base that (i) is in force at
the Effective Date, (ii) has a Scheduled Maturity Date occurring on or after
January 1, 2001 and (iii) at the Effective Date

 

4

--------------------------------------------------------------------------------


 

 

 

is not insured under any other insurance program.  Potentially Covered Lease
shall include the replacement of a vehicle that is the subject of a lease that
is included in the Final Data Base, provided that such vehicle is replaced by a
vehicle of the same make of greater or equal value and the terms of the existing
lease as listed on the Final Data Base remains in force (a “Collateral
Substitution”).  The Insured shall report any Collateral Substitution to the
Insurer within 30 days following the end of the calendar month of such
occurrence via a method and in a format that is mutually agreed to by the
Insurer and the Insured.  Potentially Covered Lease shall also include the flat
cancellation of a lease contract that is the subject of a lease transaction
included in the Final Data Base and the substitution of another lease contract
on the same vehicle that is the subject of such lease transaction provided that
the Residual Value set forth in the new lease contract is the same as the
Residual Value set forth on the Final Data Base for such vehicle (a “Flat
Cancelled Lease”). The Insured shall report any Flat Cancelled Lease to the
Insurer within 30 days following the end of the calendar month of such
occurrence via a method and in a format that is mutually agreed to by the
Insurer and the Insured.

 

 

 

Purchase Option Vehicle:

 

A vehicle that is purchased from the Insured pursuant to the purchase option
provision of the related lease contract by either the lessee, a purchaser other
than the lessee or an automobile dealer. The sale transaction may take place at
a physical location, via an Internet site and/or via phone, fax and/or mail.

 

 

 

Residual Value:

 

With respect to a vehicle that is the subject of a Covered Lease, the amount set
forth in the Final Data Base with respect to such vehicle under the field
entitled “Bor-Res-On-Lease”.

 

 

 

Returned Vehicle:

 

A vehicle that is returned to the Insured by the lessee pursuant to the lessee’s
exercise of the return option under the lease contract. The Insured may
subsequently sell such vehicle at an auction that has bidding or fixed priced
sales, or may sell such vehicle to a purchaser other than the lessee, dealer, or
employee of the Insured.  The sale may take place at a physical location, via an
Internet site and/or via phone, mail and/or fax.

 

 

 

Sales Date:

 

The date the Insured reports the sale of a vehicle that is the subject of a
Covered Lease on the Insured’s LeMans system.

 

 

 

Sales Expense Adjustment

 

 

Amount:

 

An amount equal to the greater of (i) zero or (ii) “A” minus “B” minus “C”,
where

 

5

--------------------------------------------------------------------------------


 

 

 

“A” equals the sum of the Sales Expenses for all Returned Vehicles

 

 

“B” equals the sum of all Disposition Fees for all Returned Vehicles, and

 

 

“C” equals $330 multiplied by the total number of all Returned Vehicles.

 

 

 

Sales Expenses:

 

Auction and other third party expenses actually incurred by or on behalf of the
Insured that are (i) directly related to the sale of a Returned Vehicle and (ii)
either (A) reasonably classifiable as one of the following categories of
expenses: reconditioning expenses, transportation expenses, auction expenses and
appraisal fees or (B) expenses directly related to the sale of a Returned
Vehicle via the Internet.

 

 

 

Scheduled Maturity Date:

 

With respect to a Potentially Covered Lease, the date specified with respect to
such Potentially Covered Lease in the Final Data Base under the fields entitled
“BOR-LSE-MAT-CCYY, BOR-LSE-MAT-MM, BOR-LSE-MAT-DD”.

 

 

 

Submission:

 

The following electronic files provided by the Insured to the Insurer either
directly or through Leadenhall Insurance Brokers:  “GALUIN”; “ChaseEWT”;
“chasefees2”; “ScheduledMaturityEF”; and “ScheduledMaturity1231”.

 

ARTICLE 6.  ACCOUNTS AND REPORTS

 

Within 30 calendar days following the end of each calendar month during the
Term, the Insured will provide the Insurer with an electronic report containing
the information set forth in Exhibit A attached hereto (the “Monthly Loss
Account”).

 

Within 30 days following the end of each calendar quarter during the Term, the
Insured will provide the Insurer with an electronic report containing the
information set forth in Exhibit B attached hereto.

 

The Insurer acknowledges that the Insured will not be able to comply with the
reporting requirements set forth in this Article 6 or the reporting requirements
with respect to any Flat Cancelled Leases or Collateral Substitutions for a
period of time after the Effective Date, and that such failure to comply shall
not be deemed a breach of the Insured’s obligations under this Policy.  The
Insured will use commercially reasonable efforts to develop the reports required
by this Article 6 within 120 days after the Premium Payment Date.  Upon the
Insured’s successful development of the reports necessary to comply with this
Article 6, the Insured will provide such reports to the Insurer retroactive to
January 1, 2001 as well as information with respect to any Flat Cancelled Leases
and Collateral Substitutions that have occurred since January 1, 2001.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 7.   SETTLEMENTS

 

Any payment in respect of the Profit Sharing Amount shall be due on the later to
occur of (i) the date that is 60 days following the last Scheduled Maturity Date
to occur and (ii) the date that is five years and 60 days following the Premium
Payment Date (such later date to occur is referred to as the “Profit Sharing
Payment Date”).

 

Insured Losses shall be paid on a funds withheld basis with final settlement to
be made on the latest to occur of (i) the date that is 60 days following the
last Scheduled Maturity Date to occur, (ii) the date that is 60 days following
the last revised scheduled maturity date to occur with respect to an Extended
Lease and (iii) the date that is five years and 60 days following the Premium
Payment Date (such latest date to occur is referred to as the “Final Payment
Date”).  Notwithstanding the preceding sentence, in the event Insured Losses
exceed $155 million, the Insurer will make provisional payments to the Insured
in respect of Insured Losses in excess of $155 million on a quarterly basis
within 10 days following receipt of the Monthly Loss Account for the last month
of each calendar quarter; provided, however, that the Insurer shall offset
Insured Losses in excess of $155 million but less than $185 million against the
Additional Premium on a dollar for dollar basis, and the amounts so offset
(collectively, the “Offset Amount”) shall not be considered provisional payments
hereunder.  On the Final Payment Date, the Insurer shall calculate Insured
Losses.  In the event the aggregate provisional payments actually paid to the
Insured by the Insurer in respect of Insured Losses are in excess of the Insured
Losses less the Offset Amount (if any), the Insured shall refund to the Insurer
on the Final Payment Date an amount equal to such excess.  In the event the
Insured Losses less the Offset Amount (if any) are in excess of the aggregate
provisional payments actually paid to the Insured by the Insurer in respect of
Insured Losses, the Insurer shall pay to the Insured on the Final Payment Date
an amount equal to such excess.  In addition and notwithstanding anything to the
contrary contained in Article 2 hereof, in the event Insured Losses are greater
than $155 million but less than $185 million, the Insured shall be entitled to
retain the portion of the Additional Premium not offset by Insured Losses.

 

Notwithstanding anything to the contrary contained herein, in the event a Profit
Sharing Amount is paid and the Profit Sharing Payment Date precedes the Final
Payment Date, the Insurer shall be entitled to reduce Insured Losses payable on
the Final Payment Date (if any) by an amount equal to the lesser of the Profit
Sharing Amount paid to the Insured and the amount of Insured Losses reported
subsequent to the Profit Sharing Payment Date.  Notwithstanding anything to the
contrary contained herein, in the event the Profit Sharing Payment Date precedes
the Final Payment Date and Covered Losses at the Final Payment Date are less
than Covered Losses at the Profit Sharing Payment Date, on the Final Payment
Date the Insurer will recalculate the Profit Sharing Amount based on Covered
Losses at the Final Payment Date and, if the Profit Sharing Amount as so
recalculated exceeds the Profit Sharing Amount paid on the Profit Sharing
Payment Date, the Insurer will pay to the Insured on the Final Payment Date an
amount equal to such excess.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 8.  ACCESS TO RECORDS

 

The Insurer and its authorized representatives shall have access to the books
and records of the Insured (including, without limitation, all electronic data)
upon prior reasonable notice and during normal business hours for the sole
purpose of obtaining information concerning this Policy or its subject matter
and the right to make copies thereof (at its own expense), subject to applicable
laws, rules and regulations, including, without limitation, applicable federal
or state privacy laws.  For the avoidance of doubt, the Insurer’s reinsurers and
retrocessionaires with respect to this Policy (if any) shall be considered
authorized representatives of the Insurer when accompanying the Insurer on
visits to the Insured for the purposes stated above in this Article.

 

ARTICLE  9.  REPRESENTATIONS AND COVENANTS OF THE INSURED

 

The Submission was accurate in all material respects as of the date of delivery.

 

In consideration of the coverage provided to it under this Policy, the Insured
covenants to the Insurer as follows:

 

During the Term, the Insured shall not sell, transfer or assign all or
substantially all of the Potentially Covered Leases to other than its affiliates
without the written consent of the Insurer, which consent shall not be
unreasonably withheld.  For the avoidance of doubt, this covenant relates to
sale, transfer and assignment of leases, not to sale, transfer or assignment of
vehicles.  For the further avoidance of doubt, this covenant does not apply to
dealer lease and/or vehicle repurchases in connection with breaches under Chase
dealer agreements.  The Insured will provide prompt written notice to the
Insurer of any sale, transfer or assignment of all or substantially all the
Potentially Covered Leases to any affiliate.

 

During the Term, the interest rate charged on Chase Financed Purchase Option
Vehicles will be based on the same return on equity and profitability models
that Chase establishes for its used vehicle loans made directly to consumers.

 

During the Term, the Insured shall maintain a dealer asset remarketing effort
and a consumer asset remarketing effort with respect to Purchase Option Vehicles
and Chase Financed Purchase Option Vehicles, and the Insured’s remarketing
practices with respect to such efforts shall conform to or exceed standard
industry practices, subject, however, to the Insured’s compliance with the terms
and conditions of this Policy.

 

The Insured shall not change its current methodology or practices with respect
to its LeMans system as it relates to the determination of Initial Adjusted
Capitalized Cost,  Amortized Value, Book Cost or depreciation.

 

ARTICLE 10.  COVENANTS OF THE INSURER

 

The Insurer shall issue an endorsement to this Policy (the “Liability
Endorsement”) increasing the Limit of Liability by $200 million (the “Additional
Limit”) (resulting in a revised Limit of Liability of $420 million) in the event
Leadenhall Insurance Brokers (i)

 

8

--------------------------------------------------------------------------------


 

place reinsurance coverage that is reasonably acceptable to the Insurer on the
entire Additional Limit by April 30, 2001 with reinsurers rated at least A IX by
AM Best and (ii) procure reinsurance cut-through endorsements in the form of
Annex I hereto from such reinsurers for the entire Additional Limit (in the
aggregate).  In the event the Liability Endorsement is not issued by April 30,
2001 or such later date as the Insured and the Insurer shall agree to in
writing, the Insurer promptly shall refund $6 million of Premium to the Insured
with interest from the Premium Payment Date to the date of refund at an annual
rate equal to 5.5%.

 

ARTICLE 11.  GENERAL PROVISIONS

 

1.                                       Offset.  The Insured and the Insurer
have the right to offset any balance(s) due from one to the other hereunder.

 

2.                                       Governing Law.  This Policy shall be
governed by and interpreted in accordance with the laws of the State of New
York, without regard to its conflict of law principles.

 

3.                                       Assignment.  This Policy shall be
binding upon and inure to the benefit of the Insurer and the Insured and their
respective successors and assigns.  This Policy may not be assigned by either
party (other than by the Insured to an affiliate of the Insured or by the
Insurer to an affiliate of the Insurer that has an AM Best rating of at least A
IX at the time of assignment) without the prior written consent of the other
party; provided, if the AM Best rating of the Insurer falls below A IX during
the Term, the Insurer shall use best efforts to promptly substitute for the
Insurer another company within the ACE Group of Companies whose AM Best rating
is equal to or better than A IX (for the avoidance of doubt, such substitution
will be in respect of the Insurer’s gross exposure under this Policy, including,
without limitation, exposure in respect of the Profit Sharing Amount); provided,
further if such assignment is impractical to effect because of tax, regulatory
or accounting issues, the Insurer will reinsure its gross exposure under this
Policy (including, without limitation, exposure in respect of the Profit Sharing
Amount) to a member of the ACE Group of Companies that has an AM Best rating
equal to or better than A IX or a Standard & Poor’s rating in the AA category or
better and procure a reinsurance cut-through endorsement in the form of Annex I
hereto from such reinsurer in favor of the Insured.  In the event a substitution
of insurers is made in accordance with the second sentence of this Section 3 and
during the Term the AM Best rating of the company substituted for the Insurer
falls below A IX, the substituted company shall be obligated to comply with the
second sentence of this Section 3.  In the event reinsurance and a reinsurance
cut-through endorsement is effected in accordance with the second sentence of
this Section 3 and the AM Best rating or Standard & Poor’s rating of the company
providing the reinsurance and the reinsurance endorsement falls below A IX or
the AA category, respectively, the Insurer shall be obligated to comply once
again with the second sentence of this Section 3.  The Insurer recognizes that
the Insurer’s compliance with this Section 3 is of a special, unique and
extraordinary character, which gives it peculiar value, the loss of which may
not be reasonably or adequately compensated in damages in any action at law, and
that a breach by the Insurer of

 

9

--------------------------------------------------------------------------------


 

the provisions of this Section 3 may cause the Insured irreparable injury and
damage.  The Insurer agrees that the Insured shall be entitled to the remedies
of specific performance and other equitable relief to prevent a breach of this
Section 3 by the Insurer without the necessity of proving damages and that the
Insured shall not be required to post bond or any other form of guarantee as a
condition of such relief.  This previous sentence shall not, however, be
construed as a waiver of any rights which the Insured may have for damages or
otherwise, nor shall it limit in any way any other remedies which may result
from the breach of this Policy.

 

4.                                       Amendment.  No amendment or
modification of this Policy shall be effective except when made by a written
endorsement to this Policy that is agreed to in writing by the Insured and
signed by an authorized representative of the Insurer.

 

5.                                       Headings.  The headings used in this
Policy are intended and inserted solely for convenience of reference and shall
not effect the meaning, interpretation, construction or effect of this Policy.

 

6.                                       Entire Agreement. This Policy
constitutes the entire agreement between the parties with respect to the
contents of this Policy, and supersedes all prior agreements, understandings and
negotiations, oral and written, with respect hereto.

 

7.                                       Waiver.  No waiver of this Policy shall
be effective unless in writing and signed by a duly authorized officer of the
party granting the waiver.  The failure of a party to enforce any provision of
this Policy shall not constitute a waiver by such party of such provision.  The
past waiver of a provision by a party shall not constitute a course of conduct
or waiver in the future of that same provision.

 

8.                                       Taxes and Brokerage.  Except as
provided in the following sentence, any taxes and brokerage payable with respect
to this Policy shall be borne by the Insurer and shall be paid directly by the
Insurer to the applicable taxing authorities.  Any taxes payable with respect to
the Additional Premium shall be payable by the Insured to the Insurer, and the
Insurer shall pay such taxes to the applicable taxing authorities.

 

9.                                       Cancellation.  This Policy may be
canceled by the Insurer for non-payment of the Premium, but shall not be
cancelable for any other reason by either party.

 

10.                                 Loss Payee.  The following entity is named
as loss payee under this Policy: Chase Vehicle Exchange, Inc., P.O. Box 5230,
New Hyde Park, New York, 11742.

 

11.                                 No Reliance.  The Insured has reviewed the
terms, conditions and significance of this Policy with its legal counsel, tax
counsel and accountants and is accepting this Policy with full knowledge of its
terms, conditions and significance.  In accepting this Policy, the Insured is
not relying upon any representation or warranty by the Insurer regarding the
legal, tax or accounting implications for the Insured in purchasing the
insurance provided by this Policy.  It is understood and

 

10

--------------------------------------------------------------------------------


 

agreed that this Policy is a manuscript policy that has been negotiated at arm’s
length and on equal footing as between the Insured and Insurer, and that both
parties fully understood and agreed to all the terms and conditions contained in
this Policy.

 

12.                                 Consent to Jurisdiction; Service of Suit. 
It is agreed that, in the event of failure of the Insurer to pay any amount
claimed to be due hereunder, the Insurer, at the request of the Insured, will
submit to the jurisdiction of a court of competent jurisdiction within the
United States.  Nothing in this condition constitutes or should be understood to
constitute a waiver of the Insurer’s right to commence an action in any court of
competent jurisdiction in the United States, to remove an action to a United
States District Court or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United
States.  It is further agreed that service of process in such suit may be made
upon Counsel, Legal Department, Westchester Fire Insurance Company, or his or
her representative, and that in any suit instituted against the Insurer upon
this Policy, the Insurer will abide by the final decision of such court or of
any appellate court in the event of any appeal.

 

13.                                 Waiver of Jury Trial. THE INSURED AND THE
INSURER EACH IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS POLICY AND ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO THE ISSUANCE AND ACCEPTANCE OF THIS
POLICY.

 

14.                                 Currency.  Whenever the word “Dollars” or
the “$” sign appear in this Policy, they shall be construed to mean United
States Dollars, and all payments made hereunder shall be made in United States
Dollars.

 

15.                                 Notices.  All notices under any provision of
this Policy shall be in writing and given by a nationally recognized overnight
courier service or certified mail properly addressed to the appropriate party. 
Notices shall be sent to the Insurer and the Insured at the addresses listed in
the Declarations (attention: General Counsel, in the case of notices sent to the
Insurer, and attention: Jeffrey Levine, in the case of notices sent to the
Insured).  Notices sent by courier shall be deemed received and effective one
day after such notice is sent.  Notices sent by certified mail shall be deemed
received and effective three days after such notice is sent.

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Monthly Loss Account

 

Number of Vehicles in each Status Type at month end

Covered Losses from Effective Date to month end

Aggregate Residual Value by Status Type and in total

 

The above information will be summarized by Scheduled Maturity Dates falling
within a calendar month and Status Type (i.e., Active, Not Covered, Returned
Vehicle, Purchase Option Vehicle, Chase Financed Purchase Option Vehicle).

 

12

--------------------------------------------------------------------------------


 

Exhibit B

 

An electronic file that includes the following record data for each Potentially
Covered Lease:

 

1.

Vehicle Make

2.

Vehicle Model

3.

Vehicle Year

4.

Number of Months that Lease was Extended, if any

5.

Lease Start Date

6.

Scheduled Maturity Date

7.

Actual Maturity Date

8.

Lease Term

9.

Sales Date

10.

Residual Value disclosed on the Final Date Base

11.

Amortized Value

12.

Monthly Lease Payment

13.

Money Factor

14.

Status (Active, Not Covered, Returned Vehicle, Purchase Option Vehicle, Chase
Financed Purchase Option Vehicle)

15.

Gross Sales Price

16.

For Returned Vehicles only, total Sales Expenses

17.

For Returned Vehicles only, 99% of Black Book Value using Sales Date plus One
Month

18.

For Returned Vehicles only, Allowable Mileage

19.

For Returned Vehicles only, the lease contract charge per excess mile

20.

For Returned Vehicles only, mileage at the return date

21.

For Returned Vehicles only, the billable Excess Mileage charge

22.

For Returned Vehicles only, the billable Excess Wear and Tear charge

23.

Net Realized Value

24.

Covered Loss

25.

Adjusted MSRP as listed in the Insured’s LeMans system

26.

ALG projected estimate, if available

 

13

--------------------------------------------------------------------------------


 

Annex I

 

CUT-THROUGH ENDORSEMENT

 

This Cut-Through Endorsement is an endorsement to and forms a part of the
reinsurance agreement (the “Reinsurance Agreement”) dated as of [  ] entered
into by and between Westchester Fire Insurance Company (the “Company”) and
[insert name of reinsurer] (the “Reinsurer”) pursuant to which the Reinsurer has
reinsured the Company with respect to the Company’s liability under a Residual
Value Insurance Policy issued by the Company to Chase Manhattan Automotive
Finance Corporation (the “Insured”) with an effective date of December 31, 2000
(the “Policy”).

 

For value received, the Reinsurer hereby agrees that, in the event of the
occurrence of the insolvency, receivership, liquidation or reorganization of the
Company and the failure of the Company to pay any amounts payable to the Insured
under the Policy within the time provided in the Policy, (i) the Reinsurer will
immediately become liable to the Insured for the portion of such amount that is
covered under the Reinsurance Agreement (the “Covered Amount”), (ii) the
Reinsurer will have the right and the obligation to make direct payment of the
Covered Amount to the Insured within three business days of receipt by the
Reinsurer of a notice in the form attached hereto as Exhibit A and (iii) the
Insured will have a direct right of action against the Reinsurer for the payment
of the Covered Amount, in each case without diminution because of the occurrence
of any proceeding or circumstance involving the Company, including the
occurrence of the insolvency, receivership, liquidation or reorganization of the
Company, and notwithstanding any payment by the Reinsurer to the Company or the
rejection, disaffirmation, reformation or other action terminating or modifying
the Policy or the Reinsurance Agreement by any liquidator, rehabilitator,
conservator or receiver of the Company or other officer with similar powers with
respect to the Company or by operation of law.  The direct payment of any
Covered Amount by the Reinsurer to the Insured pursuant to this Endorsement will
extinguish any obligation on the part of the Reinsurer under the Reinsurance
Agreement or otherwise to make any other payment in respect of such Covered
Amount.

 

This Endorsement does not cover amounts the Insurer disputes in good faith are
owed under the Policy until such time as such dispute has been fully and finally
resolved.

 

The undersigned covenant that, while the Policy is in force, without the prior
written consent of the Insured, the Reinsurance Agreement shall not be (i)
assigned, (ii) terminated or (iii) altered or modified in any manner adverse to
the interests of the Insured.  The undersigned further covenant that this
Endorsement shall not be altered, modified or terminated while the Policy is in
force without the prior written consent of the Insured.

 

Promptly following the execution of this Endorsement, the Company shall deliver
to the Insured a copy of the executed Endorsement.  The Insured shall be a third
party beneficiary of the Reinsurance Agreement for purposes of enforcing this
Endorsement.

 

Nothing herein contained shall be held to vary, alter, waive or extend any of
the terms, conditions, provisions, agreements or limitations of the Reinsurance
Agreement other than as above stated.  In the event of any conflict between the
provisions of this Endorsement and the Reinsurance Agreement, the provisions of
this Endorsement shall govern.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Reinsurer have each caused this
Endorsement to be signed by duly authorized officers as of the date first above
written.

 

 

WESTCHESTER FIRE INSURANCE COMPANY

 

By:

 

 

 

Name:

 

Title:

 

 

[REINSURER]

 

By:

 

 

 

Name:

 

Title:

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

NOTICE OF CLAIM

 

[insert date]

[insert name and address of Reinsurer]

 

Re:  Cut-Through Endorsement to the Reinsurance Agreement between Westchester
Fire Insurance Company (the “Company”) and [insert name of reinsurer] (the
“Reinsurer”) dated as of [insert date] in respect of the Residual Value
Insurance Policy issued by the Company to Chase Manhattan Automotive Finance
Corporation (the “Insured”) with an effective date of December 31, 2000 (the
“Policy”).

 

The undersigned, a duly authorized officer of the Insured, hereby certifies to
the Reinsurer, with reference to the Policy, that:

 

1.               The Insured has submitted a claim to the Company in accordance
with the terms and provisions of the Policy.

 

2.               The Insurer is obligated to and has failed to pay all or a
portion of such claim within the time and in accordance with the provisions of
the Policy by reason of the occurrence of the insolvency, receivership,
liquidation or reorganization of the Company.

 

3.               The amount of such claim remaining unpaid as of the date of
this notice is $                     (the “Covered Amount”);

 

4.               Attached hereto is a copy of the claim notice to sent to the
Company and the report or other document on the basis of which the Insured has
made the calculation necessary to determine the claim amount under the Policy.

 

5.               The Covered Amount is not the subject of dispute between the
Company and the Insured.

 

6.               The Insured hereby assigns to the Reinsurer its right to
receive from the Company an amount equal to the Covered Amount, and the
Reinsurer shall be subrogated to the rights of the Insured under the Policy in
relation to such amount.  The Insured shall execute all powers of attorney,
consents and other instruments necessary to effectuate such assignment.

 

7.               Payment of the Covered Amount should be made by wire transfer
directed to:

 

If you fail to make full payment of amounts due and payable and claimed hereby,
the above instrument of assignment shall be without effect and shall be
cancelled and returned, on the date such payment is due, by you to the Insured.

 

IN WITNESS WHEREOF, the Insured has executed and delivered this Notice of Claim
to the Reinsurer as of the       day of                            ,
           .

 

CHASE MANHATTAN AUTOMOTIVE FINANCE CORPORATION

 

By:

 

 

 

Name:

 

Title:

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Cusip

 

Par Value/
Current Face

 

Name

 

Maturity

 

Coupon

 

Book Price

 

Book Value

 

 

 

 

 

 

 

 

 

 

 

 

 

143658AG7

 

2,500,000.00

 

CARNIVAL CORP

 

5/15/2005

 

7.050

 

100.720

 

2,517,988

25156PAA1

 

3,000,000.00

 

DEUTSCHE TEL FIN

 

6/15/2005

 

8.250

 

100.899

 

3,026,962

205363AC8

 

3,000,000.00

 

COMPUTER SCIENCE

 

8/8/2005

 

7.500

 

101.496

 

3,044,874

879385AB8

 

1,350,000.00

 

TELEFONICA EUROP

 

9/15/2005

 

7.350

 

101.205

 

1,366,267

3704248B2

 

3,000,000.00

 

GMAC

 

10/15/2005

 

6.625

 

100.125

 

3,003,757

29452PAA4

 

1,500,000.00

 

EQUITABLE LIFE

 

12/1/2005

 

6.950

 

101.374

 

1,520,607

373334FB2

 

3,050,000.00

 

GEORGIA POWER

 

12/1/2005

 

5.500

 

98.947

 

3,017,885

718154CA3

 

2,000,000.00

 

PHILIP MORRIS

 

2/1/2006

 

6.375

 

99.987

 

1,999,731

125577AM8

 

2,750,000.00

 

CIT GROUP INC

 

2/7/2006

 

6.500

 

100.126

 

2,753,456

423328BS1

 

1,500,000.00

 

HELLER FINANCIAL

 

3/15/2006

 

6.375

 

99.920

 

1,498,806

066365BY2

 

3,000,000.00

 

BANKERS TRUST NY

 

3/15/2006

 

7.125

 

101.480

 

3,044,389

802813AF2

 

2,520,000.00

 

SANTANDER FIN IS

 

4/1/2006

 

7.000

 

101.214

 

2,550,603

338915AG6

 

1,230,000.00

 

FLEET FINL GROUP

 

4/15/2006

 

7.125

 

105.029

 

1,291,854

939333AB6

 

200,000.00

 

WASHINGTON MUTUAL

 

5/15/2006

 

6.250

 

108.369

 

216,738

12634KAF1

 

3,000,000.00

 

CS FIRST BOS INC

 

5/15/2006

 

7.750

 

105.259

 

3,157,772

718154CB1

 

785,000.00

 

PHILIP MORRIS

 

6/1/2006

 

6.950

 

100.933

 

792,326

337358BG9

 

2,500,000.00

 

FIRST UNION CORP

 

7/15/2006

 

7.500

 

111.804

 

2,795,100

06423AAD5

 

3,000,000.00

 

BANK ONE CORP

 

8/1/2006

 

6.875

 

101.578

 

3,047,326

302570AK2

 

3,000,000.00

 

FPL GROUP CAP

 

9/15/2006

 

7.625

 

103.232

 

3,096,949

638585AT6

 

3,000,000.00

 

NATIONSBANK CORP

 

9/15/2006

 

7.500

 

102.791

 

3,083,735

110122AF5

 

2,000,000.00

 

BRISTOL-MYER SQB

 

10/1/2006

 

4.750

 

105.911

 

2,118,220

073902AY4

 

3,000,000.00

 

BEAR STEARNS CO

 

10/15/2006

 

7.250

 

101.997

 

3,059,921

38142EBR8

 

1,125,000.00

 

GOLDMAN SACHS GP

 

11/1/2006

 

7.200

 

102.323

 

1,151,139

524909AX6

 

3,000,000.00

 

LEHMAN BROS INC

 

1/15/2007

 

7.375

 

101.987

 

3,059,608

40428HAA0

 

1,000,000.00

 

HSBC USA INC

 

2/15/2007

 

8.375

 

104.711

 

1,047,109

3454024U2

 

3,000,000.00

 

FORD MOTOR CRED

 

2/15/2007

 

7.750

 

102.631

 

3,078,919

459745EY7

 

3,250,000.00

 

INTL LEASE FIN

 

2/15/2007

 

5.750

 

99.713

 

3,240,681

38142ECC0

 

1,875,000.00

 

GOLDMAN SACHS GP

 

3/1/2007

 

7.200

 

102.233

 

1,916,873

441812GK4

 

3,000,000.00

 

HOUSEHOLD FIN CO

 

3/1/2007

 

7.875

 

103.998

 

3,119,934

637432CS2

 

3,000,000.00

 

NATL RURAL UTIL

 

3/1/2007

 

6.500

 

100.337

 

3,010,098

438506AR8

 

1,500,000.00

 

HONEYWELL INC

 

3/15/2007

 

7.000

 

107.039

 

1,605,585

362311AK8

 

3,000,000.00

 

GTE CALIFORNIA

 

3/15/2007

 

7.650

 

103.497

 

3,104,913

61910DCM2

 

2,078,842.03

 

MCF 97MC1 A3

 

3/20/2007

 

7.288

 

101.914

 

2,118,638

79549BCH8

 

3,000,000.00

 

SALOMON SB HLDGS

 

5/15/2007

 

7.375

 

102.894

 

3,086,816

201728CG5

 

3,000,000.00

 

CMAC 97M1 A3

 

10/15/2007

 

6.570

 

100.784

 

3,023,524

209111CV3

 

800,000.00

 

CON EDISON

 

12/1/2007

 

6.450

 

99.221

 

793,770

209111CX9

 

1,500,000.00

 

CON EDISON

 

2/1/2008

 

6.250

 

102.280

 

1,534,193

06606H8D2

 

1,770,000.00

 

BANKBOSTON NA

 

3/25/2008

 

6.375

 

104.637

 

1,852,069

07383FFP8

 

4,500,000.00

 

BSCMS 2001-TOP2 A2

 

4/15/2011

 

6.480

 

105.088

 

4,728,944

31393RQW3

 

1,567,054.08

 

FHLMC 2630 KU

 

6/15/2018

 

4.500

 

100.472

 

1,574,454

31393JCD8

 

2,250,000.00

 

FHLMC 2551 TB

 

9/15/2021

 

4.500

 

101.883

 

2,292,372

31393H5N8

 

3,000,000.00

 

FHLMC 2543 QC

 

4/15/2026

 

5.500

 

102.333

 

3,069,987

06050HNC8

 

1,959,484.66

 

BOAMS 2002-6 1B1

 

7/25/2032

 

6.500

 

100.139

 

1,962,205

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

102,377,094

 

--------------------------------------------------------------------------------